 106302 NLRB No. 19DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrative law
judge's credibility resolutions unless the clear preponderance of all the relevant
evidence convinces us that they are incorrect. Standard Dry wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The Charging Party excepts to the judge's failure to find that the Respond-ent's discharge of employees Sams and Gray violated Sec. 8(a)(3) and (1) of
the Act. In so doing, the Charging Party, inter alia, disputes the judge's reli-
ance on his finding that there was no evidence of union animus prior to the
discharges. The judge concluded that the Respondent in February 1990, shortly
after the discharges of Sams and Gray, violated Sec. 8(a)(3) and (1) by giving
employee Hice a verbal warning to cease her union activity and in April 1990
violated Sec. 8(a)(1) by harassing Hice about her union activity. There were
no exceptions to these conclusions. Although these violations demonstrate
union animus on the part of the Respondent, we find the evidence, as a whole,
is insufficient to establish that Sams and Gray were discharged in violation
of Sec. 8(a)(3) of the Act.CEC Chardon Electrical and Industrial Union De-partment, AFL±CIO, on behalf of the United
Rubber Workers of America, AFL±CIO. Cases10±CA±24558 and 10±CA±24692March 19, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn September 28, 1990, Administrative Law JudgeLawrence W. Cullen issued the attached decision. The
Charging Party filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, CEC Chardon Electrical,
Greeneville, Tennessee, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Victor McLemore, Esq., for the General Counsel.Thaddeus R. Sobieski, Esq. and Douglas Sullenberger, Esq.(Fisher & Phillips), of Atlanta, Georgia, for the Respond-ent.George Barrett, Esq., of Nashville, Tennessee, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on July 17, 1990, at Greeneville,
Tennessee. The hearing was held pursuant to an order con-
solidating cases, an amended consolidated complaint issued
on May 16, 1990, by the Regional Director for Region 10of the National Labor Relations Board, and an order resched-uling the hearing by the Regional Director issued on June 7,
1990. The complaint in Case 10±CA±24558 is based on an
amended charge filed by the Industrial Union Department,
AFL±CIO, on behalf of the United Rubber Workers of
America, AFL±CIO (the Charging Party or the Union) on
March 5, 1990. The complaint in Case 10±CA±24692 is
based on an original charge filed by the Charging Party on
April 10, l990. The consolidated complaint, as amended at
the hearing, alleges that Respondent violated Section 8(a)(3)
and (1) of the National Labor Relations Act (the Act) on or
about January 17, 1990, by discharging and thereafter failing
and refusing to reinstate its employees Roger Sams and
Bobby Gray because of their engagement in protected con-
certed activities on behalf of the Union. The complaint also
alleges that the Respondent harassed its employee Karen
Hice on or about April 6, 1990, because of her union activi-
ties and thereby violated Section 8(a)(1) of the Act and that
it issued a verbal warning to said employee Karen Hice on
or about February 26, 1990, because of her union activities
and thereby violated Section 8(a)(3) and (1) of the Act. TheRespondent has, by its answers, filed on March 20 and May
29, 1990, denied the commission of any violations of the
Act.On the entire record in this proceeding, including my ob-servations of the witnesses who testified herein, and after due
consideration of the briefs filed by the General Counsel and
counsel for the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Business of RespondentThe complaint, as amended at the hearing, alleges, Re-spondent admits, and I find that the Respondent was, and has
been at all times material herein, a Tennessee corporation
with an office and place of business located at Greeneville,
Tennessee, where it is engaged in the manufacture of molded
rubber products and electrical components, that during the
calendar year preceding the filing of the complaint, a rep-
resentative period of all times material herein, Respondent
sold to General Electric Company, an international corpora-
tion, finished products valued in excess of $50,000 which
General Electric Company in turn sold and shipped to cus-
tomers located outside the State of Tennessee, and that Re-
spondent is, and has been at all times material herein, an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATION
The complaint alleges, Respondent admits, and I find, thatthe Union is, and has been at all times material herein, a
labor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Discharges of Roger Sams and Robert GrayRoger Sams and Robert Gray were both employed by Re-spondent as pressmen on January 17, 1990, the date of their
discharge. Both Sams and Gray had been leading advocates 107CEC CHARDON ELECTRICALof the Union during an organizational campaign around May1989 and had openly handbilled the Respondent and given
handbills on behalf of the Union to management representa-
tives. The Respondent admits that the employees were
known to be leading supporters of the Union. There is no
evidence of union animus or any other alleged unlawful con-
duct of the Respondent with the exceptions of the allegations
concerning employee Hice which occurred after the January
17, 1990 discharge of Sams and Gray.On January 16, 1990, Sams and Gray were assigned topresses in the same general area of Respondent's facility and
were working a 7 a.m. to 3 p.m. shift. Sams was a 4-year
employee who had been hired with the initial group of em-
ployees when Respondent opened this facility in 1986. Gray
had been employed 18 months. Shortly before quitting time
on January 16, Gray forgot to put in injection bushings in
his press as he was operating it and as a result rubber, which
has to be used as insulation on the inside of the ``elbows''being molded in the press, coated the outside of the elbows.
Gray then stopped the press and the damage was limited to
four of the elbows in the press and Gray retained one to
clean the rubber off the outside. Sams testified he took the
other three to his station and put them on the top of his trash
barrel which was full to the top to begin cleaning them off
because his worktable was full and he wanted to help Gray
as this occurred about 2:30 p.m., shortly before the quitting
time of 3 p.m. Sams testified that shortly thereafter Super-
visor Jeff Davis approached and asked him what he was
doing with the elbows and he told Davis they had been dam-
aged in Gray's press and he had taken them to his table to
clean off the rubber. Davis then took the elbows and went
to Gray's press and Sams could not hear this conversation.
Gray testified that Davis brought these elbows to his work-
table and placed them there and told him to leave them there.
Gray and Sams left at 3 p.m., their normal quitting time. Em-
ployee April Foulks, who worked until 3:30 p.m. on that date
as her normal hours, testified that she observed Manufactur-
ing Manager Lloyd Covill, Supervisor Jeff Davis, Plant Engi-
neer Andy Klepcik, and Executive Vice President and Gen-
eral Manager Jack Johnson all look at the elbows on Gray's
table between 3 p.m. after Gray left and 3:30 p.m. when she
left and observed one of them throw the elbows in the trash.
On the next day, Sams and Gray worked until shortly prior
to the end of their shift when they were called into a con-
ference room by Supervisor Davis who was followed by
Manufacturing Manager Covill and Plant Engineer Lepcik at
which time Covill handed them termination slips stating as
the reason for their termination the unauthorized disposal of
company property and or failing to properly account for
damaged materials. Sams and Gray were asked by Covill to
sign their termination slips, which they did. Based on the
foregoing and on the basis of the alleged violations of the
Act occurring after this incident concerning employee Hice,
the General Counsel contends that Respondent violated Sec-
tion 8(a)(3) and (1) of the Act by the discharges of Sams and
Gray.In defense of its actions in terminating Sams and Gray, theRespondent called Supervisor Jeff Davis, Manufacturing
Manager Lloyd Covill, Plant Engineer Andy Lepcik, em-
ployee Regina Pinkston, and Executive Vice President and
Plant Manager Jack Johnson.Supervisor Davis testified that on the afternoon of January16, 1989, he observed employee Sams walking from Gray's
press to his own and appear to be hiding something behind
his leg and looking around as he walked as if checking to
see if he was being watched. He then observed Sams go to
his own work area and throw the item into his trashcan
which, according to Davis, was not full. Davis testified he
``had to reach down into the trash can and pull the posts up
out of the trash.'' When he approached, Davis told him there
were elbows which had been covered with rubber when Gray
ran them on his press. Davis then took them to Gray's table
and told Gray to leave them there. Davis testified he subse-
quently, after Gray had left, took the elbows into the office
and told Manufacturing Manager Covill about the incident.
According to the testimony of Davis, as corroborated by
Covill and Plant Engineer Klepcik, Gray should have put
these elbows into his own scrap box which is painted red.
Each employee is assigned his own scrap box which is paint-
ed red and they are to place all damaged products into their
own scrap box and note the amount and type of damaged
scrap on routing sheets assigned to them. Plant Engineer
Klepcik routinely goes through all of the scrap items and de-
termines whether they should be thrown away or whether
they can be salvaged. He testified that normally only 10 per-
cent of the scraped items are salvageable.Manufacturing Manager Covill testified he told ExecutiveVice President and Plant Manager Johnson of the incident
and recommended the termination of both Sams and Gray.
Johnson testified he was out of town on the 17th and
checked with Respondent's attorneys regarding the termi-
nation as he was aware of the union activities of Sams and
Gray and wanted his actions to be correct. He testified he
was also advised of the contents of their personnel files
which showed that both Sams and Gray had received a final
warning for absenteeism and decided there was nothing in
their files to justify less than discharge. He testified that theelbows were of approximately $7 in value but that the failure
to record the scrap on the routing tickets and the disposal of
the scrap in the trash were not tolerable and a threat to pro-
duction. There has been no prior incident known of this type.
The closest incident involved an employee who was dis-
charged before this incident for running excessive defective
products and passing them onto the next department.AnalysisI find the General Counsel has not established a primafacie case of a violation of the Act by Respondent's dis-
charge of employees Roger Sams and Robert Gray. Initially
there was no evidence of antiunion animus in this case or of
any unlawful actions by Respondent prior to the discharges.
It is well established that in the absence of direct evidence,
animus is not lightly to be inferred and I find no basis for
inferring animus in this case. NLRB v. Gulf States UnitedTelephone Co., 694 F.2d 92 (5th Cir. 1982); McLean Truck-ing Co. v. NLRB, 626 F.2d 1168 (4th Cir. 1980); NLRB v.Pfizer, Inc., 629 F.2d 1272 (7th Cir. 1980). Although thesuddenness of the termination at the meeting without afford-
ing Sams and Gray an opportunity to explain their actions in
this case does give rise to a suspicion that the terminations
were motivated by reprisals for their engagement in union
activities, mere suspicion is insufficient to support violation
of the Act. Joshua Associates, 285 NLRB 397 (1987); Rob- 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ins Federal Credit Union, 273 NLRB 1352 (1985). I find Su-pervisor Davis to be a credible witness who testified in a
forthright manner and who was not himself involved in the
decision to discharge Sams and Gray. I further found the tes-
timony of Covill and Johnson to be credible and credit their
testimony that the employees were discharged for violation
of company policy with regard to setting aside scrap and
properly documenting it.I thus find the evidence is insufficient to establish that Re-spondent's discharge of Sams and Gray was motivated by
Respondent's animus toward them because of their union ac-
tivities. Assuming arguendo that the General Counsel has es-
tablished a prima facie case of a violation of the Act, I find
that the Respondent has rebutted the prima facie case by the
preponderance of the evidence. Wright Line, 251 NLRB1083 (1980), enfd. on other grounds 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982); Roure Bertran Du-pont, Inc., 271 NLRB 443 (1984); NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983).B. The Alleged Verbal Warning and HarassmentEmployee Karen Hice testified that she was an activeunion supporter and passed out union information to employ-ees and also management personnel of Respondent. She also
solicited and obtained union authorization cards from other
employees.Hice testified that on February 26, 1990, she was told byExecutive Vice President and Plant Manager Jack Johnson
and Manufacturing Manager Lloyd Covill to stop
``harassing'' other employees and that if she did not, further
action would be taken. She was not informed as to whom
she had allegedly harassed or the circumstances thereof.Hice testified further in April 1990 that she was subse-quently called into a conference room and was told to read
the Respondent's policy on harassment by Johnson and
Covill. The policy is as follows:NO HARASSMENT POLICYWe do not tolerate harassment of any of our employ-ees. Any form of harassment related to an individual's
race, color, sex, religion, or national origin, citizenship
status, age, or handicap is a violation of this policy and
will be treated as a disciplinary matter. For these pur-
poses, the term harassment includes slurs and any other
offensive remarks, jokes, other verbal, graphic, or phys-
ical conduct. Harassment also includes sexual advances,
requests for sexual favors, unwelcome or offensive
touching and other verbal, graphic, or physical conduct
of a sexual nature. If you have any questions about
what constitutes harassing behavior, ask the Personnel
Assistant.Violation of this policy will subject an employee todisciplinary action, up to and including immediate dis-
charge.If you feel that you are being harassed by anotheremployee, you should immediately notify your
leadperson. If you do not feel that the matter can be
discussed with your leadperson, you should contact the
Personnel Assistant or the General Manager and ar-
range for a meeting to discuss your complaint. Youmay be assured that you will not be penalized in anywhay for reporting a harassment problem.Harassment of our employees in connection withtheir work by non-employees may also be a violation
of this policy. Any employee who observes any harass-
ment of an employee by a non-employee should report
such harassment to his or her lead person. Appropriate
action will be taken against violation of this policy by
any non-employee.We cannot help resolve a harassment problem unlesswe know about it. Therefore, it is your responsibility to
bring those kinds of problems to our attention so that
we can take whatever steps are necessary to correct the
problem.Hice asked whether she had harassed anyone but was notgiven any answers and has permitted to leave after she had
read the policy. Hice's testimony was unrebutted and I credit
it.AnalysisI find that the comments to Hice in February were a verbalwarning to Hice to cease her union activities with an implied
threat of retaliation or discipline if she did not. There as no
evidence that she has violating any legitimate rules or poli-
cies of Respondent and this Respondent has presented no jus-
tification for this warning. I accordingly find that this warn-
ing was an unlawful disciplinary action and that Respondent
thereby violated Section 8(a)(3) and (1) of the Act.I further find that the incident in April wherein Hice hascalled into the office and told to read the Respondent's pol-
icy against harassment without explanation of an reason
therefor was unlawful harassment and intimidation directed
against Hice because of her union activities and that Re-
spondent thereby violated Section 8(a)(1) of the Act.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The unfair labor practices as found in section III, above,in conjunction with the business of Respondent as found in
section I, above, have the effect of burdening commerce and
constitute unfair labor practices within the meaning of Sec-
tion 2(6) and (7) of the Act.CONCLUSIONSOF
LAW1. Respondent CEC Chardon Electrical is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. The Industrial Union Department, AFL±CIO, and theUnited Rubber Workers of America, AFL±CIO are labor or-
ganizations within the meaning of Section 2(5) of the Act.3. Respondent did not violate the Act by its discharge ofits employees Roger Sams and Robert Gray.4. Respondent violated Section 8(a)(3) and (1) of the Actby the issuance of the verbal warning to employee Karen
Hice on February 26, 1990.5. Respondent violated Section 8(a)(1) of the Act by theharassment of employee Karen Hice on April 6, 1990.6. The above unfair labor practices have the effect of bur-dening commerce and are unfair labor practices within the
meaning of Section 2(6) and (7) of the Act. 109CEC CHARDON ELECTRICAL1If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''THEREMEDYHaving found that Respondent has violated the Act, itshall be ordered to cease and desist therefrom and to take
certain affirmative actions, including the posting of an appro-
priate notice, designed to effectuate the purposes of the Act.
It shall also be ordered to rescind the verbal warning issued
to employee Karen Hice and to remove from its records of
any references thereto and to notify employee Karen Hice in
writing of this and that said verbal warning shall not be used
against her as the basis for any discipline in the future and
that it will not harass her in the future because of her en-
gagement in union actiities.Accordingly, on these finding of fact and conclusions oflaw and on the entire record, I issue the following rec-
ommended1ORDERThe Respondent, CEC Chardon Electrical, Greeneville,Tennessee, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unlawfully issuing verbal warnings of disciplinary ac-tion and harassing its employees because of their engagement
in protected concerted activities under the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the unlawful verbal warning issued to em-ployee Karen Hice and remove from its records any ref-
erences thereto and inform her in writing of this and that the
said unlawful verbal warning will not be used against her as
the basis for any discipline or other adverse personnel actions
in the future and that it will not harass her in the future be-
cause of her engagement in union activities.(b) Post at its Greenville, Tennessee, facility copies of theattached notice marked ``Appendix.''2Copies of the notice,on forms provided by the Regional Director for Region 10,
after being signed by Respondent's authorized representative,shall be posted by Respondent immediately on receipt andmaintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by Respondent to
ensure that the notices are not altered, defaced, or covered
by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.ITISFURTHERRECOMMENDED
that the complaint is other-wise dismissed with respect to the alleged unlawful dis-
charges.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe Nationl Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
issue verbal warnings to our employees orharass them because of their engagement in union activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you under Section 7 of the Act.WEWILL
rescind the warning issued to Karen Hice onFebruary 26, 1990, and remove from our files any references
thereof, and notify Karen Hice in writing of this and that the
verbal warning shall not be used as a basis for discipline or
for any adverse personnel action against her in the future and
that WEWILLNOT
harass her in the future because of her en-gagement in union activities.CEC CHARDONELECTRICAL